J-S21025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER J. HANDTE                      :
                                               :
                       Appellant               :   No. 1302 WDA 2019

              Appeal from the PCRA Order Entered July 23, 2019
     In the Court of Common Pleas of Clearfield County Criminal Division at
                       No(s): CP-17-CR-0000738-2015


BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                                 FILED JUNE 25, 2020

       Appellant, Christopher Handte, appeals from the Order entered on June

23, 2019 in the Court of Common Pleas of Clearfield County dismissing his

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. After careful review we find that Appellant waived his claim

and, therefore, we affirm.

       On February 22, 2016, Appellant entered a negotiated guilty plea

agreement to 16 charges relating to a three-day crime spree that occurred

over several counties.1 PCRA Court Op., 7/23/19, at 1. In exchange for his
____________________________________________


1  Between February 19 and February 21, 2015, Appellant broke into a
commercial property, stole and destroyed a van, broke into a woman’s home,
tied the woman up, assaulted her, and stole items from her residence and her
car. PCRA Court Op., 7/23/19, at 1. Appellant pleaded guilty to Robbery,
Aggravated Assault, Burglary, Reckless Burning, Theft by Unlawful Taking,
Unlawful Restraint, and Access Device Fraud, among other charges. 18 Pa.C.S.
J-S21025-20



guilty pleas, the Commonwealth agreed to recommend a minimum period of

15 years of incarceration. The written plea agreement also provided:

“Consecutive or concurrent sentence up to court. Comm. remains silent.”

Negotiated Plea Agreement and Guilty Plea Colloquy, 2/22/16, at 2.

       At sentencing on April 5, 2016, Assistant District Attorney (“ADA”)

Joshua Maines argued that the court should impose consecutive sentences.

See N.T. Sentencing, 4/5/16, at 6-7. Appellant’s attorney immediately alerted

the sentencing court to the apparent violation of the plea bargain. The court

responded that it would disregard the ADA’s statement. Id. at 8. The court

then sentenced Appellant to an aggregate term of 15 to 30 years’ incarceration

to be served consecutively to any other sentences already being served.2 Id.

at 8-12. The court specifically noted that it did not impose the consecutive

sentences because of the prosecutor’s argument. Id. at 13.


____________________________________________


§§ 3701(a)(1)(i), 2702(a)(1), 3502(a)(4), 3301(d)(2), 3921(a), 2902(a)(1),
and 4106(a)(1)(ii), respectively.

2 In particular, the court imposed two consecutive sentences of 7½ to 15
years’ incarceration for Appellant’s Robbery and Aggravated Assault
convictions. The court ordered Appellant to serve those sentences
consecutively to any other period of incarceration Appellant was then serving.
At the time of sentencing, Appellant was serving sentences in Adams County
(1 to 5 years; Docket Number 382-2010), Clearfield County (6 months to 3
years; Nos. 207 & 210-2015), and Centre County (1 to 5 years; No. 1060-
2015). See Post-Sentence Motion, filed 4/14/16, at ¶ 3. The court imposed
concurrent sentences for the remaining convictions noted, supra. All other
offenses merged for purposes of sentencing.




                                           -2-
J-S21025-20



        On April 14, 2016, Appellant filed a Post-Sentence Motion for

Modification of Sentence in which he requested that the court modify his

sentence to be served concurrently to three sentences imposed in 2015 in

unrelated proceedings.3 The court summarily denied Appellant’s Motion on

August 2, 2016. Appellant did not file a direct appeal; thus, his Judgment of

Sentence became final on September 1, 2016.4

        On February 24, 2017, Appellant timely filed a pro se PCRA Petition. The

court appointed counsel, and counsel filed an Amended PCRA Petition alleging

that (1) trial counsel was ineffective for failing file a requested direct appeal;

and (2) Appellant’s guilty plea was unlawfully induced because “[t]he

Commonwealth failed to uphold its end of the bargain.” Amended PCRA

Petition, 8/7/17, at ¶¶ 14-15. Appellant requested a hearing on the legal

merits of the cases, but stated: “no evidentiary hearing is requested.” Id. at

¶ 17.

        The PCRA court, which also presided over Appellant’s trial, held a

“hearing” on March 19, 2019, at which the parties presented no evidence. The

prosecutor and Appellant’s attorney agreed to submit briefs on the issues




____________________________________________


3   See supra note 2.

4   See Pa.R.A.P. 903(a); 42 Pa.C.S. § 9545(b)(3).




                                           -3-
J-S21025-20



raised in the PCRA Petition. N.T. PCRA Hearing, 3/19/19, at 4. The court

agreed to render a decision based on the parties’ written submissions.5 Id.

       On July 23, 2019, the PCRA court dismissed Appellant’s Petition by Order

and Opinion. The court addressed Appellant’s ineffective assistance of counsel

claim, stating that the court disregarded the ADA’s statement at sentencing

and the outcome of sentencing would have been the same absent the

statements due to the seriousness of the charges. PCRA Court Op., 7/23/19,

at 4-5. Therefore, the PCRA court reasoned, Appellant could not prove that he

suffered prejudice. Id.

       Appellant timely filed a Notice of Appeal. In his one-sentence Pa.R.A.P.

1925(b) Statement of Errors Complained of on Appeal, Appellant stated only

that “[t]he lower court erred in denying Defendant’s Amended PCRA Petition.”

1925(b) Statement, dated 11/2/17, at 2 (unpaginated). The PCRA court did

not file a responsive Rule 1925(a) Opinion.

       In his brief to this Court, Appellant presents the same general issue for

our review: “[w]hether the lower court erred in denying Appellant’s PCRA

Petition.” Appellant’s Br. at 4. We note that Appellant fails to identify whether

it was court or trial counsel error that would purportedly warrant relief, and

the type of error that the court or trial counsel committed. In the body of his

brief, Appellant likewise does not discuss any PCRA court or trial counsel error.

____________________________________________


5Based on a review of the docket and the certified record, it appears that
neither party filed such a brief.


                                           -4-
J-S21025-20



Rather, Appellant requests resentencing, asserting that “where a plea bargain

has been entered into and is violated by the Commonwealth, the defendant is

entitled, at the least, to the benefit of the bargain.” Id. at 10-11 (citation

omitted). We conclude that Appellant’s argument is waived.

       Pa.R.A.P. 1925(b) requires that an appellant’s Statement be specific

enough for the trial court to identify and address the issue the appellant wishes

to raise on appeal. Pa.R.A.P. 1925(b)(4)(ii). A Statement that is too vague to

allow the court to identify the issues raised on appeal is the functional

equivalent of no Statement at all, and this Court may find waiver.

Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa. Super. 2006).

       Here, Appellant’s 1925(b) Statement is impermissibly vague. It fails to

specify the alleged error committed by the PCRA court.6 In light of the multiple

issues raised in his Amended PCRA Petition, we cannot conclude that his broad

Statement provides adequate guidance by which to discern what alleged error

Appellant intended to challenge on appeal.

       For this reason, we conclude that Appellant waived his issue. We

therefore affirm the PCRA court’s Order dismissing Appellant’s Petition.

       Order affirmed.




____________________________________________


6 Appellant’s Statement of Issues in his Brief is likewise vague, and his
argument, which does not discuss PCRA court error at all, presents an issue
not fairly suggested thereby as required by Pa.R.A.P. 2116(a).

                                           -5-
J-S21025-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/25/2020




                          -6-